Citation Nr: 1141238	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residual circulation problem from a cold injury.

4.  Entitlement to service connection for residuals of a stroke.

5.  Whether new and material evidence have been submitted to reopen the claim of entitlement to service connection for headaches.

6.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served with the United States Air Force Reserve with active duty from September 1980 to April 1986 and from August 1990 to December 1990 with various periods of active duty for training (ACDUTRA) and inactive duty for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois and February 2007 by the VA RO in Cleveland, Ohio.

The issue of whether a February 1995 rating decision that denied entitlement to service connection for headaches should be revised or reversed on the grounds of clear and unmistakable evidence (CUE) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of a claim to reopen entitlement to service connection for headaches, entitlement to service connection for residuals of a stroke and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a current bilateral hearing loss disability.

2.  Tinnitus was not diagnosed during military service and the preponderance of the evidence shows that the Veteran's current tinnitus is not etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on VA to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds letters dated in November 2006 and March 2006 satisfied the duty to notify provisions prior to the initial unfavorable AOJ decision.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the November 2005 letter advised the Veteran what information and evidence was needed to substantiate his service connection claims for hearing loss, tinnitus and residuals of cold injury (circulatory problems).  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The March 2006 letter also notified the Veteran how VA determines the disability rating and effective date if his claim is granted.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, a general VA examination report dated in December 2008 and a VA audiological examination report dated in December 2008.  

The December 2008 VA audiological examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history and providing a physical evaluation of the Veteran.  Following the above, the examiner provided an assessment of the Veteran's current conditions.  The examiner provided a rationale for her opinion, which appears to be based on both the medical and lay evidence of record.  Accordingly, the Board concludes that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes).  

There is no indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Merits of the Claims for Service Connection

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  


Bilateral Hearing Loss

The Veteran filed a service connection claim for bilateral hearing loss in August 2005.  He contends that his hearing loss is due to exposure to loud noise from working on or around aircraft during active military service.  

In assessing the Veteran's service connection claim for hearing loss, the Board must first determine whether the Veteran has a current hearing disability under VA regulations.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Additionally, the Court has held that the threshold for normal hearing is from 0 to 20 dB, and that threshold levels of above 20 dB indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran was provided with a VA audiological examination in December 2008.  The examination revealed pure tone thresholds in the right ear were 10 dB at 500 Hz, 15 dB at 1000 Hz, 10 dB at 2000 Hz, 25 dB at 3000 Hz and 15 dB at 4000 Hz.   The speech recognition score using the Maryland CNC Test was 96 percent for the right ear.  The pure tone thresholds for the left ear were 10 dB at 500 Hz, 15 dB at 1000 Hz, 20 dB at 2000 Hz, 20 dB at 3000 Hz and 25 dB at 4000 Hz.  The speech recognition score for the left ear using the Maryland CNC Test was 96 percent.  The examiner determined that the test results indicate normal hearing bilaterally and that the speech reception thresholds were in agreement with pure tone test results.  There are no other recent audiological evaluations in the record that show the Veteran meets VA regulations of a current hearing disability.  Thus, the medical evidence of record shows that his hearing impairment does not meet the definition of a current hearing loss disability under VA regulation.  See 38 C.F.R. § 3.385.    

The evidence supporting current bilateral hearing loss disability consists of the lay statements from the Veteran.  The Veteran contends that he has hearing loss due to exposure to high levels of noise from working around jet propelled aircraft during his military career.  See July 2005 statement in support of claim.  The record also contains a lay statement from a reservist who worked with the Veteran that in the last few years of his military career the Veteran frequently complained of muffled hearing.  Lay persons can provide an eyewitness account of a Veteran's observable symptoms, such as difficulty hearing.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Neither the Veteran nor his previous coworker is competent to report that the Veteran meets the auditory decibel threshold that is required for his claimed hearing impairment to be considered a disability under VA regulations, because that assessment does not involve a simple diagnosis.  Therefore, while the Board has considered the assertions of the Veteran and his coworker, it finds that they are not competent to state that the Veteran meets the auditory decibel threshold required for the claimed hearing loss to be considered a disability under VA regulations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The grant of service connection requires competent evidence to establish a diagnosis of the claimed disability.  In the case of hearing loss, the regulations explicitly state the auditory decibel threshold required.  Congress specifically limits entitlement for service-connected disability to cases where an in-service disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of evidence of a present disability due to disease or injury, there can be no valid claim.  Id.

Without evidence of a current disability, the Board must find that the Veteran's claim of entitlement to service connection for bilateral hearing loss is not warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The benefit of the doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claim for service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Tinnitus

The Veteran claims that he developed tinnitus as a result of acoustic trauma during service.  He contends that the onset of his tinnitus was around 1982 or 1983 after working for a year around aircraft.  See December 2008 VA examination.  

The Board notes that the medical evidence of record establishes that the Veteran currently suffers from bilateral tinnitus.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran competent to testify as to the presence of tinnitus); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, a December 2008 VA audiologist diagnosed the Veteran with tinnitus.

The Veteran contends that he injured his ears in military service due to loud noise exposure while working around aircraft.  The Board observes that the Veteran's DD Form 214 shows that his military occupational specialty (MOS) during active duty service was an aircraft maintenance specialist.  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  As an aircraft maintenance specialist it is likely that the Veteran was exposed to loud noises; thus, noise exposure is consistent with the conditions of his active military service.  Accordingly, the Board finds that the Veteran's history of in-service acoustic trauma is credible.  

According to the Veteran's own reports, his symptoms of tinnitus first began during active duty service in 1982 or 1983 after working for a year around aircraft.  See December 2008 VA examination.  The Court has determined that, particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuity of symptomatology.  See Charles, 16 Vet. App. at 374-75.  Therefore, the Veteran's lay statements that tinnitus began during service and have continued ever since is competent evidence tending to show chronicity and continuity.  

These statements, however, remain subject to a Board analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  In this case, the Board concludes that his lay assertions regarding the onset in service with a continuity of symptomatology of tinnitus since service are not shown to be credible.  

Initially, the Veteran's lay assertions of continuity of symptomatology are entirely uncorroborated by any objective evidence of chronicity or continuity of symptomatology of tinnitus.  See 38 C.F.R. § 3.303(b).  Specifically, there is no contemporaneous medical evidence of record which reflects in-service and post-service complaints of tinnitus until his filed his claim in 2005.  But see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the Board cannot determine that lay evidence of onset in service lacks credibility merely because it is unaccompanied by contemporaneous service medical evidence).  

The Veteran's service treatment records do not demonstrate any complaints or diagnosis of tinnitus or ringing in his ears during service.  The Veteran's periodic examinations for active duty service and his United States Air Force Reserve do not indicate that the Veteran was diagnosed with tinnitus.  The first documented evidence of tinnitus is his August 2005 claim for compensation and the first medical record of tinnitus is the December 2008 VA examination.  See Charles, 16 Vet. App. at 374-75.

Furthermore, the Veteran's own statements indicate that he did not have continuous symptoms of tinnitus.  In this regard, he indicated at the December 2008 VA examination that he had constant bilateral tinnitus with an onset in 1982 or 1983.  Conversely, he specifically denied ringing in the ears in two hearing conservation examinations dated in November 1996 and July 2000.  A February 2000 hearing conservation examination the Veteran indicated that he did not know if he had ringing in his ears.  The Veteran's periodic examinations for active duty service as well as for his service with the U.S. Air Force Reserve shows that the Veteran denied having ear or hearing problems.  See June 1984 incentive flight examination and periodic examinations dated in January 1987, January 1988, January 1989 and April 1993.  A January 1989 periodic examination report shows that the Veteran indicated that he had ear, nose and throat problems.  He explained that he had tonsillitis at age 5 and the examiner determined that he has had no sequela.  There is no indication that the Veteran had any problems with tinnitus as part of that evaluation.  Thus, the Veteran's own lay statements are inconsistent with the claim of the onset of tinnitus in 1983 or that he had continuity of tinnitus symptoms since noise exposure during active military service.

In light of the Veteran's inconsistent statements and the lack of complaint during service, the Board can find no plausible reason to afford any probative value to the Veteran's lay assertions that he has had constant tinnitus since active military service.  As such, service connection cannot be granted on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  

With regard to any other evidence of a relationship between the Veteran's tinnitus and military acoustic trauma, the record contains a December 2008 VA audiological examination report.  The VA examiner, having evaluated the Veteran, reviewed the claims folder and interviewed the Veteran for a complete history, determined it is not at least as likely as not that tinnitus is related to military service.  She noted that her conclusion was based on the fact that the Veteran had normal hearing during the VA examination, normal hearing in service and the denial of tinnitus in 2000, which was approximately 15 years after the stated onset of his tinnitus.  Accordingly, the Board finds this evidence to be highly probative as the VA examiner provided a clear rationale for her opinion based on the Veteran's lay statements, physical examination and review of the claims file.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  In addition, there is no other competent medical evidence to the contrary.

The Veteran contends that his bilateral tinnitus was caused by military service.  Lay persons can provide an account of observable symptoms, such as in this case the Veteran's observation that he has ringing in the ears and when he first noticed having problems with his hearing.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay assertions regarding medical matters such as an opinion whether a disability is related to an injury or disease in service has no probative value because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's tinnitus and exposure to loud noise during military service.  As discussed above, the only competent medical evidence of record asserts that the Veteran's bilateral tinnitus is not related to his military service.  

Absent any competent medical evidence linking the Veteran's currently diagnosed tinnitus to military service, service connection may not be awarded.  Although the Veteran has presented competent evidence of chronicity and continuity of symptomatology since service, the Board finds conflicting statements of record and contemporaneous evidence from his military service which reveal no tinnitus to be far more persuasive than his own recent assertions to the effect that he had tinnitus in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Thus, the competent and credible evidence of record preponderates against a finding that the Veteran has tinnitus related to service or any incident thereof, and accordingly service connection for this disability must be denied.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  

ORDER

1.  Entitlement to service connection for bilateral hearing loss is denied.

2.  Entitlement to service connection for tinnitus is denied.


REMAND

The record contains a VA examination report dated in December 2008 that evaluates the Veteran's service connection claim for residuals of a stroke.  The examiner determined that the event of an intravascular nature was from a congenital weakness in the Veteran's intracranial arterial blood supply as is documented and offered by letters from other physicians in the claims file.  He noted that the congenital condition with proclivity towards bleeding predated his military service and it was not aggravated beyond normal progression in terms of residuals by anything in the Air Force Reserves.  The Board observes that the examiner did not provide a rationale for his opinion with respect to the congenital nature of the stroke besides noting that there were letters from the Veteran's private physician that indicated it was congenital in nature.  The Board notes that service connection may be granted for congenital diseases (but not congenital defects).  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.  Based on the foregoing, the Board finds that the Veteran should be provided with another VA examination and opinion.  

With respect to the Veteran's claim to reopen entitlement to service connection for headaches, the Board notes that the Veteran raised the issue of clear and unmistakable error (CUE) in the February 1995 rating decision that denied entitlement to service connection for headaches.  The claim to reopen entitlement to service connection for headaches is inextricably intertwined with that claim for CUE.  See Smith v. Gober, 236 F.3d 1370 (2001).  It is also inextricably intertwined with the Veteran's service connection claim for residuals of a stroke as the Veteran contends that his current headaches are related to the stroke.  As such, the Board will defer action on the claim to reopen entitlement to service connection for headaches until after adjudication of the CUE claim and the readjudication of the issue of entitlement to service connection for a stroke.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

With respect to the claim for TDIU, it is inextricably intertwined with the claims being remanded because the outcome of these claims may have a bearing upon the claim for TDIU.  As such, the Board will defer action on the issue of entitlement to a TDIU until after the claim to reopen entitlement to service connection for headaches and the issue of entitlement to service connection for a stroke have been adjudicated.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran with a VA examination with respect to the Veteran's stroke in September 2001.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner is requested to offer an opinion with respect to the following questions:

a. Is the cause of the stroke in September 2001 congenital in nature?  

b. If the examiner determines that it is congenital in nature, then is the congenital condition a disease process or simply a defect or abnormality?

c. If the examiner determines that the stroke is a congenital defect or abnormality then was there a superimposed disease or injury during active duty service or active duty for training?

d. If the examiner finds that the cause of the stroke was due to a congenital disease process, then the examiner is requested to determine whether it is as likely as not (i.e., a fifty percent or more probability) the stroke was aggravated by the Veteran's active duty service.  

e. If the examiner finds that the stroke was not congenital in nature, then the examiner is requested to determine whether it is as likely as not (i.e., a fifty percent or more probability) the stroke was related to the Veteran's active duty service or was incurred during active duty for training.  

A complete rationale for all opinions must be provided.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation and if he can answer the question if he was provided with additional information that is missing in the claims file.  

2.   The RO should also arrange for the Veteran to be examined by an appropriate physician to determine whether he has circulation abnormalities which are the result of cold injury and, if so, whether such disorder is as likely as not attributable to military service.

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for residuals of a stroke, based on a review of the entire evidentiary record.  After the completion of the above examination and adjudication of the claim of whether there was clear and unmistakable evidence in the February 1995 rating decision that denied entitlement to service connection headaches, adjudicate, if necessary, the claim to reopen entitlement to service connection for headaches.  Thereafter, also readjudicate the claim for TDIU.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


